I do not think that the language used in the letter or telegram is libelous, or that the circumstances alleged in connection therewith make it libelous by innuendo. Neither the letter nor telegram charges the plaintiff with a crime; nor were they of such a nature as to injure the reputation of the plaintiff and *Page 147 
to expose him to public hatred, contempt, or ridicule. The letter is only a request by the defendant to the plaintiff to pay it the sum of $30.72, the same being for accounts originally owing by the Highway Express Company to the plaintiff, but which had been sold and transferred by the plaintiff to the defendant and later paid to the plaintiff by the Highway Express Company. The telegram from the defendant was a demand for settlement of the amount above mentioned. The letter and telegram were not published to the same people. It is true that these writings stated that the receipt of the money by the plaintiff from the Highway Express Company was not authorized by the defendant; but neither of these writings charges the plaintiff with misappropriation of the money, nor can they reasonably be construed to so charge. These writings are unambiguous and are not susceptible to the meaning or construction which the plaintiff has sought to allege or to impute to them by way of innuendo. The whole import of these writings is to the effect that the plaintiff, without authority from the defendant, had received the amount in question from the Highway Express Company, the only reasonable inference therefrom being that the Highway Express Company had not been notified of the sale and transfer of the charge accounts to the defendant by the plaintiff, and consequently had paid the amount direct to the plaintiff. I am of the opinion that the court properly sustained the defendant's general demurrer, and therefore I dissent from the decision of the majority of the court.